Citation Nr: 0608995	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-12 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
wrist injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1955 to August 1956.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Portland RO.  

The issues of entitlement to service connection for bilateral 
hearing loss and a heart disability are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any action on his part is 
required. 


FINDING OF FACT

A left wrist disorder was not manifested in service (and a 
left wrist injury in service is not shown), and there is no 
competent evidence the veteran now has a left wrist 
disability.


CONCLUSION OF LAW

Service connection for residuals of a left wrist injury is 
not warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A November 2003 statement of the case (SOC), and December 
2001 and March 2002 letters, provided at least some VCAA-type 
notice, i.e., of what the evidence showed, the criteria for 
establishing service connection, and the bases for the denial 
of the claim.  The July December 2001 and March 2002 letters 
outlined the appellant's and VA's responsibilities in 
developing evidence to support the claim, advised him of what 
type of evidence would be pertinent to the claim, and advised 
him to identify evidence for VA to obtain or to obtain the 
evidence on his own.  The November 2003 SOC outlined the 
regulation implementing the VCAA, specifically including the 
provision that the claimant should submit any pertinent 
evidence in his possession.  

Although complete content-complying notice was not provided 
prior to the initial adjudication of this claim, the veteran 
has had full opportunity to respond and supplement the 
record, and to participate in the adjudicatory process after 
all essential notice was given.  He is not prejudiced by any 
notice timing defect.  Significantly, while the veteran did 
not receive notice regarding rating of wrist disability or 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (Vet. App. Mar. 2006)) he is not 
prejudiced by lack of such notice, as it becomes pertinent 
only when service connection is allowed, and the decision 
below is a denial of service connection.

Regarding the duty to assist, to the extent possible, private 
treatment records have been secured.  The Board has 
considered whether an examination or medical opinion is 
necessary with respect to the claim seeking service 
connection for residuals of a broken left wrist, and has 
determined that neither an examination nor a medical opinion 
is indicated.  38 C.F.R. § 3.159 (c)(4) stipulates that an 
examination or medical opinion is necessary when 
(summarized): The evidence shows current diagnosis or 
symptoms of current disability; establishes that there was 
disease, injury, or event in service; and indicates that the 
current disability may be related to the disease, injury, or 
event in service.  Here, there is no current diagnosis of 
residuals of a left wrist injury or of such disability or 
injury in service.  While only partial service medical 
records are available (after exhaustive search, because 
further service medical records were apparently lost in a 
fire at the Federal records storage facility), it is 
significant that the available records include reports of 
examination in conjunction with Medical Board proceedings 
leading to the veteran's discharge.  The veteran has not 
identified any facilities which would provide alternate 
sources for search of pertinent service medical records 
(places where he may have received left wrist treatment in 
service).  He has not identified any further pertinent 
records that remain outstanding.  VA's duty to assist is met.   

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  


III. Background and Analysis

The threshold requirement that must be met in any claim 
seeking service connection is that there must be competent 
evidence that the claimed disability exists.  See 38 U.S.C.A. 
§ 1110; Hickson, supra.  Without competent evidence (a 
medical diagnosis) of a current disability, there is no valid 
claim of service connection for such disability.  

Here, there is no competent (medical) evidence that the 
veteran now has a left wrist disability (and he has not 
identified any treatment-provider from whom such information 
could be sought).  Furthermore, there is no evidence that a 
left wrist disorder was manifested in service, or that the 
veteran sustained a left wrist injury in service.  While 
complete service medical records may not be available, the 
available service medical records do include a flight 
physical report and the report of an examination conducted in 
conjunction with Medical Board proceedings leading to the 
veteran's discharge from service (for unrelated disability) 
(both in May 1956, just three months to service discharge).  
Although an extensive medical history was noted, left wrist 
complaints, findings, diagnosis and/or injury were not 
mentioned.  Clinical evaluation of the musculoskeletal system 
was normal.  In light of the foregoing, the Board concludes 
that the threshold requirements for establishing service 
connection are not met, and that service connection for 
residuals of a left wrist injury is not warranted.   


ORDER

Service connection for residuals of a left wrist injury is 
denied.

REMAND

Further evidentiary development for the issues of service 
connection for bilateral hearing loss and a heart disability 
is indicated.  

Private audiograms in June 1999, January 2001, and February 
2001 suggest that the veteran has a bilateral hearing loss 
disability, but have not been interpreted, and do not reflect 
whether he indeed has a hearing loss disability by VA 
standards.  His military occupational specialty was aircraft 
mechanic, and likely was subjected to noise trauma in 
service.  Significantly, on November 2002 VA examination, the 
examiner reported that audiogram results were unreliable due 
to exaggerated responses, and recommended retesting.  The 
veteran was reevaluated two days later.  However, the testing 
was by tuning fork only, and the examiner stated that the 
veteran had "pretty good hearing in both ears when tapped at 
a very light volume", but recommended additional testing.  
An audiological evaluation (wherein the veteran cooperates) 
to determine whether he has a hearing loss disability by VA 
standards (and, if so, its etiology) is necessary.  

As to the cardiac disability, the veteran contends that he 
had a preexisting heart disorder that was aggravated by 
service.  His service medical records do not show that a 
heart murmur was detected at induction, in June 1955.  In May 
1956 rheumatic valvulitis, inactive, with deformity of aortic 
and mitral valves was diagnosed.  The veteran reported that 
he was told that he had rheumatic fever at age 3 and that, at 
age 11, a cardiac murmur was found.  A Medical Board found 
that he was not fit for retention and he was subsequently 
discharged from service.

Under governing law and regulation, if a disability was not 
noted on service enlistment examination, the veteran is 
entitled to a presumption of soundness as to such disability 
on service entrance, except where clear and unmistakable 
evidence demonstrates that it pre-existed, and was not 
aggravated by, service.  38 U.S.C.A. § 1132; 38 C.F.R. 
§ 3.304(b).

The veteran has not been afforded a VA examination for his 
heart disability.  Medical opinions are needed to resolve the 
medical questions presented, and an examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding ratings for the 
disabilities at issue, and effective dates 
of awards in accordance with Dingess, 
supra. 

2.  The RO should then arrange for the 
veteran to be scheduled for an 
audiological evaluation (with audiometric 
studies) to determine whether he has a 
hearing loss disability in either ear by 
VA standards and, if so, whether such 
disability is, at least as likely as not, 
related to the his active service/noise 
exposure therein.  The examiner must 
review the veteran's claims folder in 
conjunction with the examination and 
explain the rationale for any opinion 
given.

3.  The RO should also arrange for the 
veteran to be examined by a cardiologist 
to determine (a) the nature of his current 
cardiac disability (b) whether there is 
evidence in the record that renders it 
undebatable from a medical standpoint that 
the rheumatic valvulitis noted in service 
pre-existed service (c) if so, is there 
medical evidence that renders it 
undebatable from a medical standpoint that 
such disability was not aggravated by 
service.  The examiner should discuss the 
nature of the relationship between the 
veteran's current heart disease and the 
cardiac findings in service.  The examiner 
must review the veteran's claims file in 
conjunction with the examination, and 
should explain the rationale for all 
opinions given.  

4.	The RO should then re-adjudicate the 
remaining claims.  If either remains 
denied, the RO should issue an appropriate 
SSOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


